Name: 96/646/EC: Council Decision of 11 November 1996 appointing three members and two alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1996-11-16

 Avis juridique important|31996D0646(01)96/646/EC: Council Decision of 11 November 1996 appointing three members and two alternate members of the Committee of the Regions Official Journal L 293 , 16/11/1996 P. 0021 - 0021COUNCIL DECISION of 11 November 1996 appointing three members and two alternate members of the Committee of the Regions (96/646/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to Council Decisions (EC) No 94/65 of 26 January 1994 (1) and (EC) No 95/15 of 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas three seats as members and two seats as alternate members of the Committee have become vacant following the resignations of Mr Giovanni Grasso, Mr CristÃ ³fol Soler I Cladera and Mr Javier Otano Cid, members, and Mr Pier Luigi Bersani and Mr Juan Cruz Alli Aranguren, alternate members, notified to the Council on 17 October 1996, 9 July 1996, 29 October 1996, 17 October 1996 and 29 October 1996 respectively;Having regard to the proposals from the Italian and Spanish Governments,HAS DECIDED AS FOLLOWS:Sole Article 1. Mr Antonio Rastrelli is hereby appointed a member of the Committee of the Regions in place of Mr Giovanni Grasso for the remainder of the latter's term of office, which runs until 25 January 1998.2. Mr Jaime Matas Palou is hereby appointed a member of the Committee of the Regions in place of Mr CristÃ ³fol Soler I Cladera for the remainder of the latter's term of office, which runs until 25 January 1998.3. Mr Miguel Sanz Sesma is hereby appointed a member of the Committee of the Regions in place of Mr Javier Otano Cid for the remainder of the latter's term of office, which runs until 25 January 1998.4. Mr Antonio La Forgia is hereby appointed an alternate member of the Committee of the Regions in place of Mr Pier Luigi Bersani for the remainder of the latter's term of office, which runs until 25 January 1998.5. Mr JosÃ © MarÃ ­a Aracama Yoldi is hereby appointed an alternate member of the Committee of the Regions in place of Mr Juan Cruz Alli Aranguren for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 11 November 1996.For the CouncilThe PresidentR. QUINN(1) OJ No L 31, 4. 2. 1994, p. 29.(2) OJ No L 25, 2. 2. 1995, p. 20.